                                       ^initett States! IBisitntt Conrt
                        fov tlie ^out^iem IBisttrtct of (S^eorsta
                                        ^apnroaiO IBtbifiSton
                                                                                    FILED
                                                                             Scott L. Poff, Clerk
                                                                          United States District Court

              PAUL HOLDAGO,                                          By mgarcia at 11:41 am, Nov 26, 2019



                         Petitioner,                        CIVIL ACTION NO.: 5:19-cv-9


                   V.



              UNITED STATES OF AMERICA,

                         Respondent.


                                                ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 9.    Petitioner Paul Holdago

              {"Holdago") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, GRANTS Respondent's unopposed Motion to

              Dismiss, DISMISSES without prejudice Holdago's 28 U.S.C. § 2241

              Petition for failure to exhaust his administrative remedies, and

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        Additionally, the Court




AO 72A
(Rev. 8/82)
              DENIES Holdago in forma pauperis status on appeal.

                   SO ORDERED, this    ^(f day                         2019




                                      /H^. irSfiA COB&EY WOOD, JUDGE
                                        FITED STATES DISTRICT COURT
                                      ''SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
